Section 2: EX-99.1 (PRESS RELEASE) Exhibit 99.1 July 26, 2012 News Release FOR IMMEDIATE RELEASE For more information contact: Susan K. Still, President and CEO, 540-278-1705 Charles W. Maness, Jr. Executive Vice President and CFO, 540-278-1702 HomeTown Bankshares Reports Positive Operating Results Roanoke, VA HomeTown Bankshares Corporation, the holding company of HomeTown Bank, reported pre-tax earnings from operations of $586,000 for the second quarter ended June 30, 2012 and a pre-tax profit of $1.24 million for the six months ended June 30, 2012.These results compared to a pre-tax profit of $590,000 for the second quarter of 2011 and a pre-tax profit of $852,000 for the first six months of 2011. The recognition of deferred tax assets of $2.9 million, reduced by current period tax expense, added a net tax benefit of $2.5 million during the first half of 2012 which resulted in net income available to shareholders of $3.75 million thru June 30, 2012 vs. $852,000 in net income for the first six months of 2011.After dividends of $304,000 for the first six months of 2012, net income available to shareholders amounted to $3.45 million vs. $551,000 thru June 30, 2011 after dividends of $301,000.On a per share basis, net income available to common shareholders for the first six months of 2012 was $1.06 per share vs. $0.17 per share in 2011. Steady improvement in the Company’s net interest margin enhanced second quarter earnings in 2012 with net interest income increasing 11% during the second quarter of 2011 and 12% for the six months ended June 30, 2012 over comparable periods in 2011.The Company’s net interest margin increased to 3.86% in the second quarter of 2012 from 3.47% in the second quarter of 2011.Continued growth in lower cost core deposits and a corresponding reduction in funding costs contributed to the improved margin during the second quarter and for the first six months of 2012. 1 Non-interest income was up 37% for the quarter ended June 30, 2012 and 40% for the first six months of 2012 vs. 2011 due to a sizable increase in mortgage loan brokerage fees as well as an increase in transaction account income from the growth in demand deposit accounts. These notable increases in net interest income and non-interest income were the primary contributors to the Company’s improved year-to-date financial performance for 2012. “The momentum that we established in 2011 in growing our net interest margin, growing our mortgage loan business and stabilizing our loan portfolio has continued to be realized during the first half of 2012. Preserving a healthy net interest margin, increasing our non-interest income, moderately expanding our loan portfolio and steadily improving overall loan quality will remain our primary focus for the remainder of 2012,” said Susan K. Still, President and CEO. Balance Sheet Total assets of the Company grew to a record level of $376 million for the quarter ending June 30, 2012, up from $353 million at June 30, 2011 and $361 million at December 31, 2011. Loan growth was the major contributor to asset growth through the second quarter of 2012, increasing $13.3 million or 5.3% since December 31, 2011. Loan growth is expected to increase moderately during the remainder of 2012.Total deposits increased 3.9% or $12.1 million to $319.7 million at June 30, 2012 and $18.5 million or 6.1% from $301.2 million at June 30, 2011.A 21% increase in non-interest bearing deposits during the first six months of 2012 contributed to the continued reduction in funding costs during 2012. “We continue to be quite pleased with the strong growth in demand deposit accounts representing an increase in both our consumer and commercial marketshare thus far in 2012,” said Ms. Still.Total Equity increased $2.8 million in the first two quarters due to net earnings, including the recognition of deferred tax assets, and HomeTown Bank remains a well capitalized bank. Asset Quality Non-performing loans amounted to 1.19% at June 30, 2012 vs. 0.76% at June 30, 2011.Non-performing assets were 3.19% of total assets at June 30, 2012 vs. 2.51% at June 30, 2011.Net loan losses amounted to $550,000 for the first six months of 2012 vs. $1.03 million for a comparable period in 2011 while the allowance for loan losses totaled $4.13 million or 1.57% of the loan portfolio at June 30, 2012 vs. $4.3 million and 1.69%, respectively, at June 30, 2011. HomeTown Bankshares Corporation offers a full range of banking services to small and medium-size businesses, real estate investors and developers, private investors, professionals and individuals.The Bank serves the Roanoke and New River Valleys and Smith Mountain Lake through five branches and a loan production office.A high level of responsive and professionalized service coupled with local decision-making is the hallmark of its banking strategy. *** 2 Forward-Looking Statements: Certain statements in this press release may be “forward-looking statements.”Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties.Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual results will not differ materially from any future results implied by the forward-looking statements.Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology.The Company does not update any forward-looking statements that it may make. (See Attached Financial Statements for the year-to-date and quarter ending June 30, 2012) 3 HomeTown Bankshares Corporation Consolidated Balance Sheets June 30, 2012 and December 31, 2011 Unaudited Unaudited In Thousands, Except Share and Per Share Data 6/30/2012 12/31/2011 Change % Change 6/30/2011 Assets Cash and due from banks $ $ 89 % $ Federal funds sold % Securities available for sale, at fair value ) -0.2 % Restricted equity securities, at cost 49 % Loans, net of allowance for loan losses of $4,131 in 2012 and $3,979 in 2011 % Property and equipment, net ) -0.6 % Other real estate owned, net of valuation allowance of $156 in 2012 and $331 in 2011 ) -7.0 % Deferred tax asset, net - - - Accrued income 53 % Prepaid FDIC insurance ) -49.0 % Other assets % Total assets $ $ % $ Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing $ $ % $ Interest-bearing % Total deposits % Short term borrowings 16 % Federal Home Loan Bank borrowings - % Accrued interest payable ) -8.3 % Other liabilities % Total liabilities $ $ % $ Commitments and contingencies — — — Stockholders’ Equity: Preferred stock, $1,000 par value; 10,000 shares of series A and 374 shares of series B authorized, issued and outstanding at June 30, 2012 and December 31, 2011 - % Discount on preferred stock ) ) 38 -17.5 % ) Common stock, $5 par value; authorized 10,000,000 shares, issued and outstanding 3,262,518(includes 29,178 restricted shares) at June 30, 2012, and 3,241,547 (includes 8,207 restricted shares) at December 31, 2011 - % Surplus 14 % Retained deficit ) ) -27.1
